DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 9, 11-14, and 16-22 are pending. Claims 7, 8, 10, and 15 have been canceled.
The foreign priority application No. 201810011702.8 filed on January 05, 2018 in the Republic of China has been filed on March 19, 2021 and it is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.

Claim Objections
Claim 6 is objected to because of the following informalities: the claim recites twice the limitation “butanedinitrile”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 depends on claim 13, which depends on claim 1.
Claim 14 recites that the nitrile compound may be 1, 2, 6-hexanetrinitrile.
However, this compound is not listed as a nitrile choice in claim 1.
Therefore, claim 14 fails to further limit the subject matter of claim 13.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-14, 16, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (WO 2017/046723) in view of Suh et al. (US 2014/0072865) and in further view of Lee et al. (WO 2017/017210).
With regard to claims 1, 6, and 21, Xia et al. teach an electrolyte comprising a solvent mixture EC(ethylene carbonate)/DEC (diethyl carbonate), 5wt% FEC (fluorethylene carbonate), and 2wt% SN (succinonitrile)(Example 3 on page 19 and Cell 1(Ex3) in Table 5 on page 20).
The solvent mixture EC/DEC meets the limitations of claim 1 for “an organic solvent” and “wherein the organic solvent is the sole organic solvent of the electrolyte solution, and it is a combination of ethylene carbonate and diethyl carbonate”.
FEC (fluorethylene carbonate) is a carbonate compound of formula (I) in claim 1, wherein R1-R3 are hydrogen atoms and R4 is a fluorine atom. The amount of FEC is within the claimed range for a carbonate compound of formula (I).
 SN(succinonitrile) is a dinitrile of formula (III) in claim 21, wherein x=2, and it is synonym for butanedinitrile in claim 6.
Xia et al. fail to teach that the electrolyte comprises a nitrile compound of formula (V) and a carbonate compound of formula (II).
Suh et al. teach that a rechargeable lithium battery may include a compound of formula I: 
    PNG
    media_image1.png
    93
    155
    media_image1.png
    Greyscale
 in the electrolyte (abstract).

The rechargeable lithium battery of Example 7 has improved characteristics (par.0094-0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include 1,3,6-HTCN in the electrolyte of Xia et al., in order to improve the battery characteristics.
1,3,6-HTCN (1,3,6-hexane tricyanide) is a nitrile compound of formula (V) wherein x=6, and it is synonym for 1,3,6-hexanetrinitrile.
Suh et al. teach that the electrolyte may comprise 1,3,6-HTCN in an amount of 2wt% (Example 7 in par.0090 and Table 1). This amount is within the claimed range for the nitrile compound.
Xia et al. and Suh et al. fail to teach that the electrolyte comprises carbonate compound of formula (II).
Lee et al. teach that the ethylene carbonate substituted with a fluorinated alkoxy group may be added to an electrolyte, which may also comprise solvents, co-solvents, electrolyte salts, and additives (page 10, lines 19-21).
Lee et al. teach that the batteries including an electrolyte compositions comprising an ethylene carbonate substituted with a fluorinated alkoxy group exhibit excellent thermal stability, and at least one of outstanding cycle performance and storage property at high temperature (page 13, lines 10-12).
6, and electrolyte solvents (Example E in example 7,page 17). The lithium ion battery comprising the electrolyte of Example E has improved cycle retention (see table on page 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) in the electrolyte of Xia modified by Suh in order to improve the thermal stability of the electrolyte and the cycle retention of the battery.
With regard to claim 2, TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II), wherein R5 is a hydrogen atom and R6 is a C2 fluoroalkoxy group.
With regard to claim 3, TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II), wherein R5 is H and R6 is -OCH2CF3.
With regard to claim 4, TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II) represented by the formula:

    PNG
    media_image2.png
    147
    84
    media_image2.png
    Greyscale
.
With regard to claim 5, FEC(fluoroethylene carbonate) meets the claim limitations.

With regard to claims 11 and 12, Xia et al. teach that the electrolyte also comprises LiPF6 in an amount of 15 wt% and LiBOB in amount of 1wt%( Example 3 on page 19 and Cell 1(Ex3) in Table 5 on page 20).
LiPF6 (lithium hexafluorophosphate) and LiBOB (lithium bis(oxalate)borate) meet the limitations of claim 11.
The amount of 15wt% LiPF6 is equivalent to an amount of 1molLiPF6/1 kg of electrolyte. 
The amount of 1wt% LiBOB is equivalent to an amount of 0.05 mol LiBOB/1 kg of electrolyte.
It would be expected that the amount of the combination of LiPF6 and LiBOB is within the range in claim 12.
With regard to claim 13, Xia et al. teach a lithium ion battery comprising the electrolyte (Example 3 on page 19 and Cell 1(Ex3) in Table 5 on page 20). The lithium ion battery further comprises an anode, a cathode (page 20), and a separator (page 11, lines 24-25).
With regard to claim 14, FEC (fluorethylene carbonate) of Xia et al. meets the claim limitations for the carbonate compound of formula (I).
TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II) represented by the formula:

    PNG
    media_image2.png
    147
    84
    media_image2.png
    Greyscale
.
1,3,6-HTCN (1,3,6-hexane tricyanide) is synonym for 1,3,6-hexanetrinitrile.
With regard to claim 16, Suh et al. teach that PS (1,3-propane sultone) may be used in an electrolyte in addition to FEC, SUM (succinonitrile), and 1,3,6-HTCN (Example 7 in par.0090 and Table 1).
With regard to claim 17, Xia et al. teach that the electrolyte also comprises LiPF6 in an amount of 15 wt% and LiBOB in amount of 1wt% (Example 3 on page 19 and Cell 1(Ex3) in Table 5 on page 20).
LiPF6 (lithium hexafluorophosphate) and LiBOB (lithium bis(oxalate)borate) meet the limitations of claim 17.
With regard to claim 19, Xia et al. teach that the separator is a polyethylene film (page 11, lines 24-25).
With regard to claim 20, Xia et al. teach that the anode may be graphite (page 3, line 21). Graphite meets the claim limitations for carbon anode material.
With regard to claim 22, SN(succinonitrile) is a dinitrile of formula (III), wherein x=2.

Claims 1-5, 9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2012/0070731) in view of Suh et al. (US 2014/0072865) and in further view of Lee et al. (WO 2017/017210).

The solvent mixture of EC and DEC meets the limitations of claim 1 for “an organic solvent” and “wherein the organic solvent is the sole organic solvent of the electrolyte solution, and it is a combination of ethylene carbonate and diethyl carbonate”.
FEC (fluorethylene carbonate) is a carbonate compound of formula (I) in claim 1, wherein R1-R3 are hydrogen atoms and R4 is a fluorine atom. The amount of FEC is within the claimed range for a carbonate compound of formula (I).
Fujii et al. fail to teach that the electrolyte comprises a nitrile compound of formula (V) and a carbonate compound of formula (II).
Suh et al. teach that a rechargeable lithium battery may include a compound of formula I: 
    PNG
    media_image1.png
    93
    155
    media_image1.png
    Greyscale
 in the electrolyte (abstract).
Suh et al. teach an electrolyte comprising 1,3,6-HTCN (1,3,6-hexane tricyanide) in addition of electrolyte solvents, and FEC (fluoroethylene carbonate) (Example 7 in par.0090 and Table 1) .
The rechargeable lithium battery of Example 7 has improved characteristics (par.0094-0095).

1,3,6-HTCN (1,3,6-hexane tricyanide) is a nitrile compound of formula (V) wherein x=6, and it is synonym for 1,3,6-hexanetrinitrile.
Suh et al. teach that the electrolyte may comprise in an amount of 2wt% (Example 7 in par.0090 and Table 1). This amount is within the claimed range for the nitrile compound.
Fujii et al. and Suh et al. fail to teach that the electrolyte comprises carbonate compound of formula (II).
Lee et al. teach that the ethylene carbonate substituted with a fluorinated alkoxy group may be added to an electrolyte, which may also comprise solvents, co-solvents, electrolyte salts, and additives (page 10, lines 19-21).
Lee et al. teach that the batteries including an electrolyte compositions comprising an ethylene carbonate substituted with a fluorinated alkoxy group exhibit excellent thermal stability, and at least one of outstanding cycle performance and storage property at high temperature (page 13, lines 10-12).
Lee et al. specifically teach an electrolyte comprising TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) in addition to F1EC (fluoroethylene carbonate) and electrolyte solvents (Example E in example 7,page 17). The lithium ion battery comprising the electrolyte of Example E has improved cycle retention (see table on page 18).

With regard to claim 2, TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II), wherein R5 is a hydrogen atom and R6 is a C2 fluoroalkoxy group.
With regard to claim 3, TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II), wherein R5 is H and R6 is -OCH2CF3.
With regard to claim 4, TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II) represented by the formula:

    PNG
    media_image2.png
    147
    84
    media_image2.png
    Greyscale
.
With regard to claim 5, FEC (fluoroethylene carbonate) meets the claim limitations.
With regard to claim 9, Fujii et al. teach that the electrolyte may comprise an auxiliary agent to improve capacity retention characteristics and cycle performance after high-temperature storage (par.0594), and the examples of auxiliary agents include 1,3-propane sultone (par.0598).
6 and 0.1 mol/l LiBF2(C2O4) Example A1 in Table 1, par.0676). LiPF6 is lithium hexafluorophosphate and LiBF2(C2O4) is lithium difluoro(oxalate)borate.
The total amount of lithium salts is within the range in claim 12.
With regard to claim 13, Fujii et al. teach a battery comprising a positive electrode, a negative electrode, the electrolyte and a separator (par.0673 and Example A1 in Table 1, par.0676).
With regard to claim 14, FEC (fluoroethylene carbonate) meets the claim limitations for the carbonate compound of formula (I).
TFEEC (4-(2,2,2-trifluoroethoxy)ethylene carbonate) is a carbonate compound of formula (II) represented by the formula:

    PNG
    media_image2.png
    147
    84
    media_image2.png
    Greyscale
.
1,3,6-HTCN (1,3,6-hexane tricyanide) is synonym for 1,3,6-hexanetrinitrile.
With regard to claim 16, Fujii et al. teach that the electrolyte may comprise an auxiliary agent to improve capacity retention characteristics and cycle performance after high-temperature storage (par.0594), and the examples of auxiliary agents include 1,3-propane sultone (par.0598).
With regard to claim 17, Fujii et al. teach that the electrolyte comprises 1mol/lLiPF6 and 0.1 mol/l LiBF2(C2O4) Example A1 in Table 1, par.0676).
6 is lithium hexafluorophosphate and LiBF2(C2O4) is lithium difluoro(oxalate)borate.
With regard to claim 18, Fujii et al. teach that the positive electrode comprises LiCoO2 as positive electrode active material (par.0668).
With regard to claim 19, Fujii et al. teach that the separator is made of polyethylene (par.0673).
With regard to claim 20, teach that the negative electrode comprises a negative electrode active material with a content of 73.2 parts by weight of silicon (par.0665).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9, 11-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that the rejection of claims 1-6, 9, 11-14, and 16-22 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0288268) in view of Oh et al. (US 2010/0248039) and in further view of Lee et al. (WO 2017/017210) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1-6, 9, 11-14, and 16-22 are presented in paragraphs 6-10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722